 
EXHIBIT 10.1
AMENDED AND RESTATED MANAGEMENT AGREEMENT
This AMENDED AND RESTATED MANAGEMENT AGREEMENT made as of the 1st day of
November, 2017 (the “Agreement”), is by and among CERES MANAGED FUTURES LLC, a
Delaware limited liability company (“CMF”), CERES TACTICAL SYSTEMATIC L.P., a
New York limited partnership (the “Partnership”),  ISAM (USA) LLC, a limited
liability company incorporated under the laws of Delaware (“ISAM USA”), ISAM
FUNDS (UK) LIMITED, a limited liability company incorporated under the laws of
England and Wales (“ISAM Funds”), and INTERNATIONAL STANDARD ASSET MANAGEMENT, a
company incorporated under the laws of the Cayman Islands (“ISAM” and together
with ISAM USA and ISAM Funds, and each separately, the “Advisor”, and together
with CMF and the Partnership, the “Parties”). This Agreement amends and restates
in its entirety, the Management Agreement dated as of the 1st day of May 2016
(the “Original Agreement”).
W I T N E S S E T H :
WHEREAS, CMF, the Partnership, ISAM, ISAM USA, ISAM (Europe) LLP (“ISAM
Europe”), and Tactical Diversified Futures Fund, L.P. were parties to the
Original Agreement;
WHEREAS, ISAM Europe agreed to novate its rights, obligations and liabilities
under the Original Agreement to ISAM Funds pursuant to a novation agreement
dated as of the 31st day of August 2017;
WHEREAS, Tactical Diversified Futures Fund, L.P., changed its name to Ceres
Tactical Systematic L.P. effective September 13, 2017;
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation; and
WHEREAS, the Limited Partnership Agreement dated as of December 3, 2002, as
amended by that certain Amendment No. 1 dated as of May 31, 2009 and by that
certain Amendment No. 2 dated as of August 8, 2014 and by that certain Amendment
No. 3 dated as of December 30, 2015 (collectively, the “Partnership Agreement”),
permits CMF to delegate to one or more commodity trading advisors CMF’s
authority to make trading decisions for the Partnership; and
WHEREAS, each of ISAM USA and ISAM Funds is registered as a commodity trading
advisor with the CFTC and a member of NFA; and
WHEREAS, CMF is registered as a commodity trading advisor and a commodity pool
operator with the Commodity Futures Trading Commission (“CFTC”) and is a member
of the National Futures Association (“NFA”); and
 
 
 
1

--------------------------------------------------------------------------------

 
WHEREAS, ISAM is (i) the owner of the intellectual property underlying the
Program (as defined below); (ii) responsible for the strategic development of
the Program; and (iii) responsible for the oversight of ISAM Funds and ISAM USA
in their implementation of the Program and carrying out the research function in
relation to the Program; and
WHEREAS, ISAM USA and ISAM Funds implement the Program and carry out the
research function in relation to the Program;
WHEREAS, the Parties have entered into the Original Agreement and now wish to
amend and restate the Original Agreement to reflect the following: (i) the
Partnership’s change of name, (ii) the novation of ISAM Europe’s
responsibilities to ISAM Funds, and (iii) the change in the management and
incentive fees received by the Advisor under Section 3; and
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which ISAM USA and ISAM
Funds will provide services as commodity trading advisors to the Partnership
during the term of this Agreement.
NOW, THEREFORE, the parties agree as follows.
1.   DUTIES OF THE ADVISOR.  (a)  For the period and on the terms and conditions
of this Agreement, the Advisor shall have sole authority and responsibility, as
one of the Partnership’s agents and attorneys-in-fact, for directing the
investment and reinvestment of the assets and funds of the Partnership allocated
to it from time to time by CMF in commodity interests, including commodity
futures contracts, options, spot and forward contracts (including
exchange-cleared forward contracts) and over-the-counter foreign exchange
(including currency spot and swap contracts) and exchange-cleared swap
contracts.  The Advisor may also engage in other swap transactions and other
derivative transactions on behalf of the Partnership with the prior written
approval of CMF.  All such trading on behalf of the Partnership shall be in
accordance with the trading strategies and trading policies set forth in
Appendix A and Appendix B attached hereto, and as such trading policies may be
changed from time to time upon receipt by the Advisor of prior written notice of
such change, and pursuant to the trading strategy selected by CMF to be utilized
by the Advisor in managing the Partnership’s assets.  CMF has selected the
Advisor’s Systematic Trend Programme (the “Program”) to manage the Partnership’s
assets allocated to it.  Any open positions or other investments at the time of
receipt of such notice of a change in trading policy shall not be deemed to
violate the changed policy and shall be closed or sold in the ordinary course of
trading.  The Advisor may not deviate from the trading policies set forth in
Appendix B without the prior written consent of the Partnership given by CMF. 
The Advisor makes no representation or warranty that the trading to be directed
by it for the Partnership will be profitable or will not result in losses.
(b)   CMF acknowledges receipt of the description of the Program, attached
hereto as Appendix A.  All trades made by the Advisor for the account of the
Partnership, shall be cleared through such clearing broker or brokers as CMF
shall direct, and the Advisor shall have no authority or responsibility for
selecting or supervising any such broker in connection with the clearance or
confirmation of transactions for the Partnership or for the negotiation of
clearing rates charged therefor.  The Advisor, with the prior written permission
(by original, fax copy or email copy) of CMF, may direct any and all trades in
commodity futures and options to a futures commission merchant or independent
floor broker it chooses for execution with instructions to give-up the trades to
the broker designated by CMF, provided that the futures commission merchant or
independent floor broker and any give-up or floor brokerage fees are approved in
advance by CMF.  All give-up or similar fees relating to the foregoing shall be
paid by the Partnership after all parties have executed the relevant give-up
agreements (via EGUS or by original, fax copy or email copy).
 
 
2

--------------------------------------------------------------------------------

(c)   The initial allocation of the Partnership’s assets to the Advisor shall be
made to the Program, as described in Appendix A attached hereto. In the event
the Advisor wishes to use a trading system or methodology other than or in
addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such different trading system or
methodology and CMF consents thereto in writing.  In addition, the Advisor will
provide five days’ prior written notice to CMF of any change in the trading
system or methodology to be utilized for the Partnership which the Advisor deems
material.  If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF.  In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would cause the description of the trading
strategy or methods described in Appendix A to be materially inaccurate. 
Further, the Advisor has provided the Partnership with a current list of all
commodity interests to be traded for the Partnership’s account, which is
attached as Appendix C to this Agreement, and the Advisor will not trade any
additional commodity interests for such account without providing notice thereof
to CMF and receiving CMF’s written approval (“Permitted Contracts”). 
Notwithstanding any other provision in this Agreement, no warranty, assurance or
undertaking is given by the Advisor as to the performance, returns, increase in
or retention of value or profitability of the Partnership’s account or that the
investment objectives of the Program shall be successfully achieved, whether in
whole or in part. The Advisor also agrees to provide CMF, on a monthly basis,
with a written report of the assets under the Advisor’s management together with
all other matters deemed by the Advisor to be material changes to its business
not previously reported to CMF.  The Advisor further agrees that it will convert
foreign currency balances (not required to margin positions denominated in a
foreign currency) to U.S. dollars no less frequently than monthly.
(d)   The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), members, managers, directors, officers and
employees, their trading performance and general trading methods, its customer
accounts (but not the identities of or identifying information with respect to
its customers) and otherwise as are required in the reasonable judgment of CMF
to be made in any filings required by federal or state law or NFA rule or
order.  Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is
not required to disclose the actual trading results of proprietary accounts of
the Advisor or its principals unless CMF reasonably determines that such
disclosure is required in order to fulfill its fiduciary obligations to the
Partnership or the reporting, filing or other obligations imposed on it by
federal or state law or NFA rule or order.
(e)   The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion.  The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.
 
 
3

--------------------------------------------------------------------------------

(f)   CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month.  The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor.  CMF will use its best efforts to give two business days’ prior
notice to the Advisor of any reallocations or liquidations.  CMF acknowledges
and agrees that, in the event that CMF does not give the Advisor one business
day’s prior notice in relation to reallocations or liquidations, the Advisor may
not be able to implement the relevant reallocations or liquidations in the
requested time frame.
(g)   The Advisor shall assume financial responsibility for any errors committed
or caused by it in transmitting orders for the purchase or sale of commodity
interests for the Partnership’s account including payment to the brokers of the
floor brokerage commissions, exchange, NFA fees, and other transaction charges
and give-up charges incurred by the brokers on such trades.  The Advisor shall
have an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors (as described above) with respect
to the account, and the Advisor shall use its best efforts to identify and
promptly notify CMF of any order or trade which the Advisor reasonably believes
was not executed in accordance with its instructions to any broker utilized to
execute orders for the Partnership.
(h)   The Partnership is a Professional Client within the meaning of the FCA
Rules and ISAM Funds provides its services hereunder on that basis.  Nothing in
this Agreement shall exclude or restrict any duty or liability to the
Partnership which ISAM Funds may have under FSMA or FCA Rules.  Although
authorized and regulated by the FCA, ISAM Funds is entitled to and has opted out
of the Financial Services Compensation Scheme (the “FSCS”). It is confirmed that
in the event of ISAM Funds being wound up, no compensation is payable to the
Partnership under the FSCS as the client is not an eligible claimant.
(i)   ISAM Funds has in operation a written procedure in accordance with the FCA
Rules for the effective consideration and proper handling of complaints from
customers, and will provide a copy of the same to the Partnership on request.
Any complaints should be referred to the Compliance Officer of ISAM Funds. The
Partnership does not have a right of complaint to the Financial Services
Ombudsman in respect of any action of ISAM Funds which is or is alleged to be in
breach of the FCA Rules.
(j)   Subject to Section 8(a)(iii), the Advisor may aggregate transactions in
Permitted Contracts for the Partnership with its own account transactions and/or
those of other customers.  Subject to Section 8(a)(iii), the Advisor may also
average the prices obtained so that all clients in the transaction pay or
receive the same average price.  Subject to Section 8(a)(iii), aggregation may
on some occasions operate to the advantage of the Partnership and on other
occasions to the disadvantage of the Partnership.
 
 
 
4

--------------------------------------------------------------------------------

(k)   The Advisor shall not hold cash or other assets of the Partnership.
(l)   Subject to this Agreement, the Advisor may (i) arrange or effect
transactions in Futures and/or Contracts for Differences (as defined for
purposes of FSMA), debit the Partnership’s account with any sums required to pay
or supplement any deposit or margin in support of any such transaction, and
exercise its discretion in managing the Partnership’s account to settle or close
outstanding obligations without reference to the Partnership or CMF. The
Partnership and CMF acknowledge receipt of the Advisor’s risk disclosure with
respect to the Program; and (ii) arrange or effect transactions in Permitted
Contracts otherwise than through Recognised Investment Exchanges (as defined for
the purposes of FSMA).
2.   INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
3.   COMPENSATION. (a)  In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay ISAM USA (i) an incentive fee payable quarterly equal
to 25% of New Trading Profits (as such term is defined below) earned by the
Advisor for the Partnership (the “Incentive Fee”) and (ii) a monthly fee for
professional management services equal to 1/12 of 1.0% (1.0% per year) of the
month-end Net Assets of the Partnership allocated to the Advisor (computed
monthly by multiplying the Net Assets of the Partnership allocated to the
Advisor as of the last business day of each month by 1.0% and dividing the
result thereof by 12) (the “Management Fee”).
(b)   “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Partnership Agreement and, unless the Advisor consents in writing, without
regard to further amendments thereto, provided that in determining the Net
Assets on any date, no adjustment shall be made to reflect any distributions,
redemptions, general partner’s fees, management fees or incentive fees accrued
or payable as of the date of such determination.
(c)   “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the calendar quarter over Net Assets managed by the
Advisor at the end of the highest previous calendar quarter or Net Assets
allocated to the Advisor at the date trading commences by the Advisor for the
Partnership, whichever is higher, and as further adjusted to eliminate the
effect on Net Assets resulting from new capital contributions, redemptions,
reallocations or capital distributions, if any, made during the fiscal period
decreased by interest or other income, not directly related to trading activity,
earned on the Partnership’s assets during the fiscal period, whether the assets
are held separately or in margin accounts.  Ongoing expenses shall be attributed
to the Advisor based on the Advisor’s proportionate share of Net Assets. 
Ongoing expenses shall not include expenses of litigation not involving the
activities of the Advisor on behalf of the Partnership.  No Incentive Fee shall
be paid to the Advisor until the end of the first full calendar quarter of the
Advisor’s trading for the Partnership, which fee shall be based on New Trading
Profits (if any) earned from the commencement of trading by the Advisor on
behalf of the Partnership through the end of the first full calendar quarter of
such trading.  Interest income earned, if any, will not be taken into account in
computing New Trading Profits earned by the Advisor.  If Net Assets allocated to
the Advisor are reduced due to redemptions, distributions or reallocations (net
of additions), there will be a corresponding proportional reduction in the
related loss carryforward amount that must be recouped before the Advisor is
eligible to receive another Incentive Fee.
 
 
 
5

--------------------------------------------------------------------------------

(d)   Quarterly Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or a calendar month, as the case may
be, the quarterly Incentive Fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
Management Fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.
(e)   The provisions of this Section 3 shall survive the termination of this
Agreement.
4.   RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a)  The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees, shareholders,
partners, manager(s) and members(s) may render advisory, consulting and
management services to other clients and accounts.  The Advisor and its
officers, directors, employees, shareholders, partners, manager(s) and member(s)
shall be free to trade for their own accounts and to advise other investors and
manage other commodity accounts during the term of this Agreement and to use the
same information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies and will not affect the capacity of the
Advisor to continue to render services to CMF for the Partnership of the quality
and nature contemplated by this Agreement.
(b)   If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC‑ or exchange‑imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts. 
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading programs, strategies or methods
for the Partnership that are inferior to strategies or methods employed for any
other client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies, accounts experiencing differing inflows or outflows of equity,
accounts that commence trading at different times, accounts that have different
portfolios or different fiscal years, accounts utilizing different executing
brokers and accounts with other differences, and that such differences may cause
divergent trading results.
 
 
 
6

--------------------------------------------------------------------------------

(c)   It is acknowledged that the Advisor and/or its officers, employees,
directors, shareholders, partners manager(s) and member(s) presently act, and it
is agreed that they may continue to act, as advisor for other accounts managed
by them, and may continue to receive compensation with respect to services for
such accounts in amounts which may be more or less than the amounts received
from the Partnership.
(d)   The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of ISAM Systematic Trend, Class Q.  The Advisor presently believes
and represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.
5.   TERM.  (a)  This Agreement shall continue in effect until December 31, 2017
(the “Initial Termination Date”).  If this Agreement is not terminated on the
Initial Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein. At any time during the term of this
Agreement, CMF may terminate this Agreement upon 5 days’ notice to the Advisor.
At any time during the term of this Agreement, CMF may elect immediately to
terminate this Agreement if (i) the Net Asset Value per unit shall decline as of
the close of business on any day to $400 or less; (ii) the Net Assets of the
Partnership allocated to the Advisor (adjusted for redemptions, distributions,
withdrawals or reallocations, if any) decline by 20% or more as of the end of a
trading day from such Net Assets of the Partnership’s previous highest value;
(iii) limited partners owning at least 50% of the outstanding units of the
Partnership shall vote to require CMF to terminate this Agreement; (iv) the
Advisor fails to comply with the terms of this Agreement; (v) CMF, in good
faith, reasonably determines that the performance of the Advisor has been such
that CMF’s fiduciary duties to the Partnership require CMF to terminate this
Agreement; (vi) CMF reasonably believes that the application of speculative
position limits will substantially affect the performance of the Partnership;
(vii) the Advisor fails to conform to the trading policies set forth in Appendix
B as they may be changed from time to time; (viii) the Advisor merges,
consolidates with another entity, sells a substantial portion of its assets, or
becomes bankrupt or insolvent; (ix) if any of Alex Greyserman, Roy Sher or
Darren Upton dies, becomes incapacitated, leaves the employ of the Advisor,
ceases to control the Advisor or is otherwise not managing the trading programs
or systems of the Advisor; (x) ISAM USA’s or ISAM Funds’ registration as a
commodity trading advisor with the CFTC or its membership in the NFA or any
other regulatory authority, is terminated or suspended; or (xi) CMF reasonably
believes that the Advisor has or may contribute to any material operational,
business or reputational risk to CMF or CMF’s affiliates.  This Agreement will
immediately terminate upon dissolution of the Partnership or upon cessation of
trading by the Partnership prior to dissolution.
 
 
 
7

--------------------------------------------------------------------------------

(b)   The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF.  The Advisor may immediately terminate this Agreement if
(i) CMF’s registration as a commodity pool operator or its membership in NFA is
terminated or suspended or (ii) the Partnership merges, consolidates with
another entity, sells a substantial portion of its assets, or becomes bankrupt
or insolvent.
(c)   Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
6.   EXCULPATION/INDEMNIFICATION. (a) Subject to Section 1(g) of this Agreement,
the Advisor shall not be liable to the Partnership or CMF under the terms of
this Agreement for any act or failure to act taken or omitted in good faith in a
manner reasonably believed to be in or not opposed to the best interests of the
Partnership if such act or failure to act did not constitute negligence, bad
faith, recklessness, intentional misconduct, a material breach of any
representations or warranties made by the Advisor in this Agreement, or in the
case of each of ISAM USA or ISAM Funds, a breach of its fiduciary obligations to
the Partnership as a commodity trading advisor.
(b)   (i) In any threatened, pending or completed action, suit, or proceeding to
which the Advisor, was or is a party or is threatened to be made a party arising
out of or in connection with this Agreement or the management of the
Partnership’s assets by the Advisor or the offering and sale of units in the
Partnership, CMF shall, subject to subsection (b)(iii) of this Section 6,
indemnify and hold harmless the Advisor against any loss, liability, damage,
fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other
reasonable legal expenses), judgments and awards and amounts paid in settlement
actually and reasonably incurred by it in connection with such action, suit, or
proceeding if the Advisor acted in good faith and in a manner reasonably
believed to be in or not opposed to the best interests of the Partnership, and
provided that its conduct did not constitute negligence, bad faith,
recklessness, intentional misconduct, a material breach of any representations
or warranties made by the Advisor in this Agreement or, in the case of each of
ISAM USA or ISAM Funds, a breach of its fiduciary obligations to the Partnership
as a commodity trading advisor, unless and only to the extent that the court or
administrative forum in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
circumstances of the case, the Advisor is fairly and reasonably entitled to
indemnity for such expenses which such court or administrative forum shall deem
proper; and further provided that no indemnification shall be available from the
Partnership if such indemnification is prohibited by Section 16 of the
Partnership Agreement.  The termination of any action, suit or proceeding by
judgment, order or settlement shall not, of itself, create a presumption that
the Advisor did not act in good faith and in a manner reasonably believed to be
in or not opposed to the best interests of the Partnership.
 
 
 
8

--------------------------------------------------------------------------------

(ii)   Without limiting subsection (b)(i) above, to the extent that the Advisor
has been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (b)(i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
(iii)   Any indemnification under subsection (b)(i) above, unless ordered by a
court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subsection
(b)(i) above.  Such independent legal counsel shall be selected by CMF in a
timely manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
(iv)   In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) actually and reasonably incurred
by it in connection therewith.
(v)   As used in this Section 6(b), the term “Advisor” shall include the
Advisor, its principals, shareholders, officers, directors, manager(s),
member(s) partners and employees and the term “CMF” shall include the
Partnership.
(c)   (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the material breach of any representations and warranties or
covenants made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if (1) there has been a
final judicial or regulatory determination, or a written opinion of an
arbitrator pursuant to Section 15 hereof, to the effect that such acts or
omissions violated the terms of this Agreement in any material respect or
involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)), or (2) there
has been a settlement of any action or proceeding with the Advisor’s prior
written consent.
(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, manager(s),
member(s) or employees unrelated to CMF’s or the Partnership’s business, the
Advisor shall indemnify, defend and hold harmless CMF, the Partnership or any of
their affiliates against any loss, liability, damage, fine, penalty, obligation,
cost or expense (including, without limitation, attorneys’ and accountants’
fees, collection fees, court costs and other legal expenses), judgments, awards
and amounts including amounts paid in settlement incurred in connection
therewith.
 
 
9

--------------------------------------------------------------------------------

(d)   In the event that a person entitled to indemnification under this Section
6 is made a party to an action, suit or proceeding alleging both matters for
which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.
(e)   None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld or delayed, of the
party obligated to indemnify such party.
(f)   The Advisor shall not be responsible for any loss or damage suffered by
the Partnership or CMF due to any failure to fulfil its duties hereunder if such
loss, damage or failure shall be caused by or directly or indirectly due to war
damage, enemy action, terrorist attack, the act of any government or other
competent authority, riot, civil commotion, rebellion, storm, tempest, pandemic,
fire, disabling strike, power failure or suspension of dealing on relevant
exchanges or other cause whether similar or not beyond the control of the
Advisor.
(g)   Notwithstanding anything to the contrary contained herein, no party hereto
shall, under any circumstances whatsoever, be liable for any special, punitive,
incidental, indirect or consequential damages including loss of profits, whether
or not such damage was reasonably foreseeable and whether arising in contract,
tort or otherwise.
(h)   The provisions of this Section 6 shall survive the termination of this
Agreement.
7.   REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
(a)   The Advisor represents and warrants that:
(i)   All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF by authorized
persons of the Advisor, including, without limitation, the description of the
Program contained in Appendix A, is complete and accurate in all material
respects and such information does not contain any untrue statement of a
material fact or omit to state a material fact that is necessary to make such
statements and information therein not misleading.  All references to the
Advisor and its principals, if any, in the Partnership’s Private Placement
Offering Memorandum and Disclosure Document, as amended and/or supplemented from
time to time (the “Memorandum”) or a supplement thereto will, after review and
approval of such references by the Advisor prior to the use of such Memorandum
in connection with the offering of Partnership units, be accurate in all
material respects, except that with respect to pro forma or hypothetical
performance information in such Memorandum, if any, this representation and
warranty extends only to any underlying data made available by the Advisor for
the preparation thereof and not to any hypothetical or pro forma adjustments. 
Other than with respect to the information provided or reviewed by the Advisor
for inclusion in the Memorandum, CMF and the Partnership acknowledge that the
Advisor bears no responsibility for any potential liability arising from
inadequacies related to the Memorandum or the sale of units in the Partnership.
 
 
10

--------------------------------------------------------------------------------

(ii)   The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based on all of the customer
accounts managed on a discretionary basis by the Advisor’s principals and/or the
Advisor during the period covered by such tables and required to be disclosed
therein, and such tables have been prepared by the Advisor or its agents in
accordance with applicable CFTC and NFA rules and guidance, including, but not
limited to, CFTC Rule 4.25.  To the extent CMF requires delivery of the
Advisor’s performance tables, such performance tables will have been examined by
an independent certified public accountant and the report thereon will have been
provided to CMF. Thereafter, the Advisor will have its performance tables so
examined no less frequently than annually during the term of this Agreement.
(iii)   Each of ISAM USA and ISAM Funds will be acting as a commodity trading
advisor with respect to the Partnership and not as a securities investment
adviser.  Each of ISAM USA and ISAM Funds is duly registered with the CFTC as a
commodity trading advisor and is a member of the NFA.  ISAM Funds is also
authorized and regulated by the FCA in the conduct of its investment business. 
ISAM is exempt from registration as a commodity trading advisor pursuant to CFTC
Rule 4.14(a)(10).  The Advisor is also in compliance with any other registration
and licensing requirements as shall be necessary to enable it to perform its
obligations hereunder.  The Advisor agrees to maintain and renew such
registrations and licenses during the term of this Agreement.
(iv)   It is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it was formed.  It has full power and
authority (corporate or otherwise) to enter into and perform its obligations
under this Agreement.  The Advisor is qualified to do business and is in good
standing as a foreign entity in each jurisdiction in which the nature or conduct
of its business requires such qualification and where the failure to be so
qualified could materially adversely affect the Advisor’s ability to perform its
obligations hereunder.  Neither of ISAM USA or ISAM Funds will, by acting as a
commodity trading advisor to the Partnership, breach or cause to be breached any
undertaking, agreement, contract, statute, rule or regulation to which it is a
party or by which it is bound.
(v)   This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
(vi)   At any time during the term of this Agreement that an offering memorandum
or prospectus relating to the Partnership units is required to be delivered in
connection with the offer and sale thereof, the Advisor agrees upon the request
of CMF to promptly provide the Partnership with such information as shall be
necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is materially accurate with respect to the information
provided or reviewed by the Advisor.
 
 
11

--------------------------------------------------------------------------------

(b)   CMF represents and warrants for itself and the Partnership that:
(i)   CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
(ii)   CMF and the Partnership have the capacity and authority to enter into
this Agreement on behalf of the Partnership.
(iii)   This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
(iv)   CMF will not, by acting as the general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
(v)   CMF is registered as a commodity pool operator and is a member of NFA and
is in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and it
will maintain and renew such registrations and membership during the term of
this Agreement.
(vi)   The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
(vii)   The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.
8.   COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
(a)   The Advisor agrees as follows:
(i)   In connection with its activities on behalf of the Partnership, the
Advisor will comply with all applicable laws, including, as applicable, rules
and regulations of the CFTC, NFA and/or the commodity exchange on which any
particular transaction is executed.
(ii)   The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, manager(s), member(s) or employees; regardless of whether
such investigation, suit, action or proceeding also involves CMF.  ISAM Funds
and ISAM USA will provide CMF with copies of any correspondence (including, but
not limited to, any notice or correspondence regarding the violation, or
potential violation, of position limits) from or to the CFTC, NFA or any
commodity exchange in connection with an investigation of ISAM Funds’ or ISAM
USA’s (as applicable) business activities.
 
 
12

--------------------------------------------------------------------------------

(iii)   In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other commodity
trading account managed by the Advisor.  The Advisor acknowledges its obligation
to review and reconcile the Partnership’s positions, prices and equity in the
account managed by the Advisor daily and within two business days to notify, in
writing, the broker and CMF and the Partnership’s brokers of (A) any error as
referred to in section 1(g) committed by the Advisor or its principals or
employees; (B) any trade which the Advisor believes was not executed in
accordance with its instructions; and (C) any discrepancy with a value of
$10,000 or more (due to differences in the positions, prices or equity in the
account) between its records and the information reported on the account’s daily
and monthly broker statements.
(iv)   At least one of ISAM, ISAM USA or ISAM Funds will maintain a net worth of
not less than $1,000,000 during the term of this Agreement.
(v)   The Advisor will use its best efforts to close out all futures positions
prior to any applicable delivery period, and will use its best efforts to avoid
causing the Partnership to take delivery of any commodity.
(vi)   ISAM Funds agrees to establish a conflicts of interest policy in
accordance with the FCA Rules in order to identify, monitor and manage actual
and potential conflicts of interest, a copy of which is available on request by
CMF or the Partnership.
(vii)   In entering into transactions in Permitted Contracts on behalf of CMF,
ISAM Funds will provide best execution and will provide CMF with details of its
order execution policy upon request.
(b)   CMF agrees for itself and the Partnership that:
(i)   CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.
(ii)   CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
(iii)   CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act.  CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance.  CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
 
 
13

--------------------------------------------------------------------------------

9.   CONFIDENTIALITY.  (a) During the term and following the termination of this
Agreement, each of the parties to this Agreement agrees to maintain in strict
confidence the terms of this Agreement and any and all Confidential Information
(as hereinafter defined) regarding the other parties which it obtains pursuant
to or in connection with this Agreement or the relationship created hereby and
agrees that it shall not disclose any such Confidential Information to any
person unless required to do so by applicable laws or regulations, the request
of any judicial, governmental or regulatory authority including, without
limitation, the FCA or CFTC  or valid legal process.  Notwithstanding the
foregoing, nothing in this Section 9 shall prevent the disclosure of
Confidential Information by either party to its attorneys, accountants or other
professional advisers in the proper performance of their duties; provided, in
each case, that any such attorney, accountants or other professional advisers is
subject to similar confidentiality obligations.  Each of the Partnership and CMF
acknowledges that the advisory services provided by the Advisor pursuant to this
Agreement constitute proprietary information.
(b) As used herein the term “Confidential Information” shall mean and include,
but not be limited to, each party’s respective proprietary or confidential
market and/or computerized investment approaches, trading systems or programs,
mathematical models, simulated results, simulation software, price or research
databases, other research, algorithms, numerical techniques, analytical results,
technical data, strategies and methodologies, business methods, trade secrets,
internal marketing materials or memoranda, corporate policies, supervisory and
risk control techniques and procedures, fee and compensation structures, trader
trial programs, client lists and contact lists, knowledge of facilities and any
books and records made available to any party and any other proprietary
materials or information; provided, however, that the term Confidential
Information shall not include any such information which is or has been made
generally available to the public through means other than wrongful conduct by
the party that has the obligation to keep such information confidential or its
officers, employees or other personnel.  Immediately upon the termination of
this Agreement, each party hereto shall return all such Confidential Information
to each party hereto, as applicable.
10.   COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.
11.   ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
12.   AMENDMENT.  This Agreement may not be amended except by the written
consent of the parties.
13.   NOTICES.  All notices, demands or requests required to be made or
delivered under this Agreement shall be effective upon actual receipt and shall
be made either by electronic mail (email) copy or in writing and delivered
personally or by registered or certified mail or expedited courier, return
receipt requested, postage prepaid, to the addresses below or to such other
addresses as may be designated by the party entitled to receive the same by
notice similarly given:
 
 
 
14

--------------------------------------------------------------------------------

If to CMF or to the Partnership:
Ceres Managed Futures LLC
522 Fifth Avenue
New York, New York  10036
Attention:  Patrick Egan
Email:  Patrick.Egan@morganstanley.com
If to the Advisor:
International Standard Asset Management 802 West Bay Road
P.O. Box 30599
Grand Cayman, KY1-1203
Attention:  Jessica Anderson
Email: cayman@isamfunds.com
ISAM (USA) LLC
5100 Town Centre Circle, Suite 430
Boca Raton, FL 33486
Attention:  Alex Greyserman
Email: alex.greyserman@isam.com
ISAM Funds (UK) Limited
55 Baker Street
London, W1U  8EW
Attention: Neill Burger
Email: operations@isam.com
14.   GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
15.   ARBITRATION.  The parties agree that any dispute or controversy arising
out of or relating to this Agreement or the interpretation thereof, shall be
settled by arbitration in accordance with the rules, then in effect, of NFA or,
if NFA shall refuse jurisdiction, then in accordance with the rules, then in
effect, of the American Arbitration Association; provided, however, that the
power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his award, and
further provided, that any such arbitration shall occur within the Borough of
Manhattan in New York City.  Judgment upon any award made by the arbitrator may
be entered in any court of competent jurisdiction.
16.   NO THIRD PARTY BENEFICIARIES.  There are no third party beneficiaries to
this Agreement, except that certain persons not parties to this Agreement may
have rights under Section 6 hereof.
 
 
15

--------------------------------------------------------------------------------

17.   COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.
18.   INTERPRETATION.
(a) In this Agreement the following words and expressions shall have the
following meanings:
(i) “FCA” means the Financial Conduct Authority, of 25 North Colonnade, Canary
Wharf, London E14 SHS, or any successor regulatory authority.
(ii) “FCA Rules” means FSMA and the FCA Handbook of Rules and Guidance as
issued, amended or replaced by the FCA from time to time.
(iii) “FSMA” means the Financial Services and Markets Act 2000, as amended or
replaced from time to time, together with secondary legislation under that Act
other than the FCA Rules.
(b) References to statutory provisions or the FCA Rules shall include those
provisions or FCA Rules as amended, extended, consolidated, substituted or
re-enacted from time to time.
(c) Unless a term is otherwise defined in or pursuant to this or other Sections
of this Agreement, terms defined in the FCA Rules shall bear the same meaning
herein.




[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
 
16

--------------------------------------------------------------------------------

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.
YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED. BEFORE
YOU TRADE YOU SHOULD INQUIRE ABOUT ANY RULES RELEVANT TO YOUR PARTICULAR
CONTEMPLATED TRANSACTIONS AND ASK THE FIRM WITH WHICH YOU INTEND TO TRADE FOR
DETAILS ABOUT THE TYPES OF REDRESS AVAILABLE IN BOTH YOUR LOCAL AND OTHER
RELEVANT JURISDICTIONS.
 
 
 
 
 
17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.


CERES MANAGED FUTURES LLC
By: /s/ Patrick T. Egan                                       
Patrick T. Egan
President and Director
 
ISAM (USA) LLC
By: /s/ Alexander Greyserman                    
Name: Alexander Greyserman
Title: Chief Scientist
CERES TACTICAL SYSTEMATIC  L.P.
By: Ceres Managed Futures LLC
 (General Partner)
By: /s/ Patrick T. Egan                                       
Patrick T. Egan
President and Director
ISAM FUNDS (UK) LIMITED
By: /s/ Jaco Wentzel                                  
Name: Jaco Wentzel
Title: Director
 
 
INTERNATIONAL STANDARD ASSET MANAGEMENT
 
By: /s/ Stacey Kirkconnell                          
Name: Stacey Kirkconnell
Title: Director
 

 
 
 

 
18

--------------------------------------------------------------------------------

APPENDIX A
Description of Program
ISAM Systematic Trend Program’s investment objective is to achieve growth in the
value of its assets, providing absolute returns with low correlations to the
stock and bond markets through the implementation of systematic trading models.
The system trades in the global futures markets covering stock indices, interest
rates, currency, energy commodities, precious and base metals and agricultural
products and may also trade in over-the-counter foreign exchange contracts
(including currency spot contracts) and exchange-cleared swap and forward
contracts.
ISAM relies on the comprehensive quantitative analysis of historical data to
develop trading strategies. These proprietary trading strategies are then
implemented subject to strict risk management and controls. ISAM’s guiding
principle is that a disciplined trading approach combined with a broad
diversification over a large number of markets, instruments and investment
strategies is likely to lead to superior investment results, while maintaining
risk at a level comparable to that associated with traditional asset classes.
The target volatility of the portfolio is 15-20% annualized.
The system’s investment strategy is to harness the performance of several
systematic investment programs in a balanced portfolio, each program selected
primarily for its methods of generating returns from global investments that are
not highly correlated to the performance of traditional investment strategies
such as the stock and bond markets. The goal remains to maximize diversification
across various trading strategies and markets with the purpose of achieving
capital appreciation objectives for investors while reducing overall portfolio
volatility.
The system employs a systematic investment strategy that is designed to exploit
statistical characteristics of these markets. The trading systems are
quantitative and primarily directional in nature, meaning that all trading
signals are generated by mathematical models designed by ISAM which identify and
exploit market trends and other statistical historical patterns. The systems’
underlying trading algorithms sample prices in real time and measure price
momentum and breakouts. In aggregate, the systems run more than 1,000 price
samples each day spread across the various markets traded. The trading
algorithms focus on capturing price trends and close out positions when trends
significantly weaken and begin to reverse. The system calculates trend-signals
and allocates larger positions when trend-signals are strong and lower positions
when the trend-signals are weak. The system runs on a continuous basis 24 hours
a day, automatically generating trades in response to market data, with each
position assigned a pre-defined stop-loss. Asset allocations are based on a set
of factors which include market and sector correlations, expected returns,
market access costs and market liquidity. Sector allocations are designed to
ensure that the risk exposure to each sector is normalized across the system’s
portfolio.
 
 
19

--------------------------------------------------------------------------------

The largest proportion of risk is allocated to trend following models, spread
over a number of time-frames ranging from short to long term. Commodities
markets receive a larger allocation of risk than that of a typical large
commodity trading advisor. Proprietary risk models are used to monitor the
performance of the portfolio. Trading models are designed to automatically scale
positions based on a set of risk measures such as volatility or liquidity. The
system uses an automated order management system which can monitor quantities of
trades in real time such as (i) reconciliation of price and quantities on fills
against orders sent, (ii) profit and loss of the portfolio, strategies and
individual positions, (iii) profit and loss by sector and industry, and (iv)
dollar exposure by portfolio, strategy, sector, industry and individual
positions. In pursuing its investment objective, the system, may invest in,
trade, buy (on margin or otherwise), sell (including short sales), and otherwise
acquire, hold, dispose of, and deal in futures and commodities interests of all
types, including foreign exchange over the counter forward and spot contracts
and futures contracts and may also seek to gain exposure through trading
derivatives of any type including options, swaps and warrants, (provided these
derivatives are exchange cleared) and other instruments referred to as futures,
derivatives or forwards.
 
 
 
 
20

--------------------------------------------------------------------------------

 
APPENDIX B
Trading Policies

1.
The Partnership will invest its assets only in commodity interests that the
Advisor believes are traded in sufficient volume to permit ease of taking and
liquidating positions.  Sufficient volume, in this context, refers to a level of
liquidity that the Advisor believes will permit it to enter and exit trades
without noticeably moving the market.

2.
The Advisor will not initiate additional positions in any commodity interest if
these positions would result in aggregate positions requiring margin of more
than 66 ⅔% of the Partnership’s net assets allocated to the Advisor.  To the
extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts, (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.

3.
The Partnership may occasionally accept delivery of a commodity.  Unless such
delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position is fully hedged.

4.
The Partnership will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.

5.
The Partnership will not utilize borrowings except short-term borrowings if the
Partnership takes delivery of any cash commodities.  Neither the deposit of
margin with the commodity broker or swap dealer nor obtaining and drawing on a
line of credit with respect to forward contracts or swaps shall constitute
borrowing.

6.
From time to time, trading strategies such as spreads or straddles may be
employed on behalf of the Partnership.  “Spreads” or “straddles” include the
simultaneous holding of contracts on the same commodity but with different
delivery dates or markets.  The trader of these contracts expects to earn a
profit from a widening or narrowing of the difference between the prices of the
two contracts.

7.
The Partnership will not permit the churning of its brokerage accounts.  The
term “churning” refers to the practice of entering and exiting trades with a
frequency unwarranted by legitimate efforts to profit from the trades, driven by
the desire to generate commission income.

 
 
21

--------------------------------------------------------------------------------

APPENDIX C
List of Contracts Traded

 
Market
Sector
 
Butter
Agriculturals
 
Canola / No. 1
Agriculturals
 
Cattle Live / Choice Average
Agriculturals
 
Cattle, Feeder / Average
Agriculturals
 
Cheese
Agriculturals
 
Cocoa #7
Agriculturals
 
Cocoa / Ivory Coast
Agriculturals
 
Coffee C Colombian
Agriculturals
 
Coffee Robusta
Agriculturals
 
Corn [XCBT]
Agriculturals
 
Corn [XCBT] (Dec)
Agriculturals
 
Corn, No. 3
Agriculturals
 
Cotton / 1-1/16
Agriculturals
 
Hogs Lean / Average Iowa/S Minn
Agriculturals
 
Lumber / Spruce-Pine Fir 2x4
Agriculturals
 
Milk, Class 3
Agriculturals
 
Oats / No. 2 White Heavy
Agriculturals
 
Orange Juice Frozen Concentrate
Agriculturals
 
Palm Oil, Crude
Agriculturals
 
Rapeseed
Agriculturals
 
Rough Rice
Agriculturals
 
Rubber #3
Agriculturals
 
Soybean Meal / 48% Protein
Agriculturals
 
Soybean Oil / Crude
Agriculturals
 
Soybeans / No. 1 Yellow
Agriculturals
 
Soybeans / No. 1 Yellow (Nov)
Agriculturals
 
Sugar #11/World Raw
Agriculturals
 
Sugar #5, White
Agriculturals
 
Wheat / No. 2 Hard Winter
Agriculturals
 
Wheat / No. 2 Soft Red
Agriculturals
 
Wheat, Milling
Agriculturals
 
Canadian Government Bond, 10-year
Bonds
 
Euro BOBL
Bonds
 
Euro Bund
Bonds
 
Euro BUXL
Bonds
 
Euro OAT
Bonds
 
Euro-BTP Italian Government Bond Future
Bonds

 
 
 
 
22

--------------------------------------------------------------------------------

 

 
Euro-BTP Short Term Italian Government Bond Future
Bonds
 
Euro-Schatz
Bonds
 
Gilt Long
Bonds
 
Japanese Govt Bond (JGB) 10-Year
Bonds
 
Mid-Term Euro-OAT
Bonds
 
Treasury Bond U.S. Long Term Ultra
Bonds
 
Treasury Bonds U.S. 30-year
Bonds
 
Treasury Bonds, Australia, 10-year
Bonds
 
Treasury Bonds, Australia, 3-year
Bonds
 
Treasury Note U.S. 10-year
Bonds
 
Treasury Note U.S. 2-year
Bonds
 
Treasury Note U.S. 5-year
Bonds
 
AUD/CAD
Currencies
 
AUD/CHF
Currencies
 
AUD/JPY
Currencies
 
AUD/NZD
Currencies
 
AUD/SGD
Currencies
 
AUD/USD
Currencies
 
AUD/ZAR
Currencies
 
Australian Dollar / U.S. Dollar
Currencies
 
British Pound / U.S. Dollar
Currencies
 
CAD/CHF
Currencies
 
CAD/JPY
Currencies
 
CAD/MXN
Currencies
 
CAD/NOK
Currencies
 
Canadian Dollar / U.S. Dollar
Currencies
 
CHF/HUF
Currencies
 
CHF/JPY
Currencies
 
CHF/NOK
Currencies
 
CNH/JPY
Currencies
 
EUR/AUD
Currencies
 
EUR/CAD
Currencies
 
EUR/CHF
Currencies
 
EUR/CNH
Currencies
 
EUR/CZK
Currencies
 
EUR/GBP
Currencies
 
EUR/HUF
Currencies
 
EUR/ILS
Currencies
 
EUR/JPY
Currencies
 
EUR/MXN
Currencies
 
EUR/NOK
Currencies

 
 
 
 
23

--------------------------------------------------------------------------------

 

 
EUR/NZD
Currencies
 
EUR/PLN
Currencies
 
EUR/SEK
Currencies
 
EUR/SGD
Currencies
 
EUR/TRY
Currencies
 
EUR/USD
Currencies
 
EUR/ZAR
Currencies
 
Euro / British Pound
Currencies
 
Euro / Japanese Yen
Currencies
 
Euro FX
Currencies
 
GBP/AUD
Currencies
 
GBP/CAD
Currencies
 
GBP/CHF
Currencies
 
GBP/HUF
Currencies
 
GBP/JPY
Currencies
 
GBP/MXN
Currencies
 
GBP/NOK
Currencies
 
GBP/NZD
Currencies
 
GBP/PLN
Currencies
 
GBP/SEK
Currencies
 
GBP/SGD
Currencies
 
GBP/TRY
Currencies
 
GBP/USD
Currencies
 
GBP/ZAR
Currencies
 
INR/USD Future
Currencies
 
Japanese Yen / U.S. Dollar
Currencies
 
Mexican Peso
Currencies
 
MXN/JPY
Currencies
 
New Zealand Dollar / U.S. Dollar
Currencies
 
NOK/SEK
Currencies
 
NZD/CAD
Currencies
 
NZD/CHF
Currencies
 
NZD/JPY
Currencies
 
NZD/SGD
Currencies
 
NZD/USD
Currencies
 
RUB/USD Future
Currencies
 
SGD/JPY
Currencies
 
Swiss Franc / U.S. Dollar
Currencies
 
TRY/JPY
Currencies
 
U.S. Dollar Index
Currencies
 
USD/BRL NDF
Currencies

 
 
 
24

--------------------------------------------------------------------------------

 

 
USD/CAD
Currencies
 
USD/CHF
Currencies
 
USD/CLP NDF
Currencies
 
USD/CNH
Currencies
 
USD/CZK
Currencies
 
USD/HUF
Currencies
 
USD/IDR NDF
Currencies
 
USD/ILS
Currencies
 
USD/INR NDF
Currencies
 
USD/JPY
Currencies
 
USD/KRW NDF
Currencies
 
USD/MXN
Currencies
 
USD/PHP NDF
Currencies
 
USD/SGD
Currencies
 
USD/THB
Currencies
 
USD/TRY
Currencies
 
USD/TWD NDF
Currencies
 
USD/ZAR
Currencies
 
ZAR/JPY
Currencies
 
Chicago Ethanol
Energies
 
Crude Oil WTI / Global Spot
Energies
 
Crude Oil WTI / Global Spot (Far)
Energies
 
Crude Oil, Brent / Global Spot
Energies
 
Crude Oil, Brent / Global Spot (Far)
Energies
 
Endex Dutch TTF Natural Gas
Energies
 
Ethanol
Energies
 
French Power Baseload Yearly
Energies
 
Gas-Oil-Petroleum
Energies
 
Gasoline
Energies
 
Heating Oil #2 / Fuel Oil
Energies
 
ICE ECX Emission
Energies
 
Italian Base Yearly
Energies
 
Kerosene
Energies
 
Natural Gas
Energies
 
Natural Gas (Summer)
Energies
 
Natural Gas (Winter)
Energies
 
Newcastle Coal Yearly
Energies
 
Newcastle Coal Yearly
Energies
 
Nordic Power Quarterly
Energies
 
Nordic Power Yearly
Energies
 
Phelix Baseload Quarterly
Energies

 
 
 
 
 
25

--------------------------------------------------------------------------------

 

 
Phelix Baseload Yearly
Energies
 
RBOB Gasoline
Energies
 
Rotterdam Coal API2 Quarterly
Energies
 
Rotterdam Coal API2 Yearly
Energies
 
UK Natural Gas
Energies
 
Bolsa (Mexico)
Equities
 
CAC-40 Index
Equities
 
CBOE Volatility Index
Equities
 
CBOE Volatility Index (Far)
Equities
 
Deutscher Aktienindex (DAX)
Equities
 
Dow Jones Euro STOXX 50 Index
Equities
 
Euro Stoxx 50 DVD
Equities
 
Euro Stoxx 50 DVD (3 Year)
Equities
 
Euro Stoxx 50 DVD (4 Year)
Equities
 
FTSE 100 Index
Equities
 
FTSE China A50
Equities
 
FTSE/JSE Top 40
Equities
 
FTSE/MIB Index
Equities
 
Hang Seng China Enterprises Index
Equities
 
Hang Seng Index
Equities
 
ISE 30 Futures
Equities
 
Kuala Lumpur Composite Index
Equities
 
MDAX
Equities
 
MSCI Indonesia
Equities
 
MSCI Singapore Index
Equities
 
MSCI Taiwan Index
Equities
 
NASDAQ 100 Index E-mini
Equities
 
OMX Index
Equities
 
Russell 2000 Index, Mini
Equities
 
S&P 400 MidCap Index, E-mini
Equities
 
S&P 500 Index E-mini
Equities
 
S&P CNX Nifty Index
Equities
 
S&P Financial Sector E-mini
Equities
 
S&P Health Sector E-mini
Equities
 
S&P Technology Sector E-mini
Equities
 
S&P Utilities Sector E-mini
Equities
 
SET 50 Index
Equities
 
Share Price Index 200
Equities
 
STOXX 600 Insurance
Equities
 
STOXX 600 Utilities
Equities
 
STOXX Europe 600 Banks
Equities

 
 
 
 
26

--------------------------------------------------------------------------------

 

 
TecDAX Index
Equities
 
TOPIX Index
Equities
 
Toronto 60 Index
Equities
 
Vstoxx
Equities
 
Vstoxx (Far)
Equities
 
90 Day Bank Accepted Bills, AUS
Interest Rates
 
Canadian Bankers Acceptance 3-month
Interest Rates
 
Euribor 3-month
Interest Rates
 
Eurodollar 3-month
Interest Rates
 
Euroswiss 3-month
Interest Rates
 
New Zealand 3 Month Bank Bill
Interest Rates
 
Sterling 3-month
Interest Rates
 
Aluminium
Metals
 
Copper
Metals
 
Copper High Grade / Scrap No. 2 Wire
Metals
 
Gold [XCEC]
Metals
 
Gold [XTKT]
Metals
 
Lead
Metals
 
Nickel
Metals
 
Palladium
Metals
 
Platinum [XNYM]
Metals
 
Silver
Metals
 
TSI Iron Ore Index
Metals
 
Zinc
Metals


 
 
 
 
 
27